Order affirmed, with ten dollars costs and disbursements. Memorandum: Since neither of the original motions for change of venue was made on the ground of convenience of witnesses, the order was proper. The first time that convenience of witnesses was urged as a basis for the motion was when the Intervale Farms, Inc., made an informal motion on that ground on the return of the order to show cause that was brought on in the Fifth [Judicial] District. Thereby the Intervale Farms, Inc., consented to have that motion considered and determined in the Fifth [Judicial] District. All concur. (The order denies motion of Intervale Farms, Inc., for change of venue for convenience of witnesses.) Present — Crosby, P. J., Cunningham, Taylor, Harris, and McCum, JJ.